UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN HUFFSTETLER, a/k/a Calvin Morgan,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-04-521)


Submitted:   September 30, 2005           Decided:   November 1, 2005


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina; Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Calvin Huffstetler pled guilty to possession of a firearm

and ammunition by a convicted felon in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), 924(e) (2000), and was sentenced to one-

hundred-eighty months in prison, followed by a five-year period of

supervised release.      On appeal Huffstetler’s counsel filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal, but

questioning    whether    the   district      court     erred        in   determining

Huffstetler was an Armed Career Criminal and sentencing him to the

mandatory     minimum    sentence     of    180     months      of    imprisonment.

Huffstetler was advised of his right to file a pro se supplemental

brief, but did not file a brief.           The Government waived the filing

of a brief.       In accordance with Anders, we have considered the

Appellant’s brief and examined the entire record for meritorious

issues.   Finding no error, we affirm.

            Huffstetler’s counsel challenges the district court’s

reliance on his prior conviction for attempted second degree

burglary of a storage shed in South Carolina in 1992 to classify

him as an Armed Career Criminal under 18 U.S.C. § 924(e).

            Because     Huffstetler    pled       guilty   to    the      indictment,

including   the    special   finding       that    he   committed         the   offense

“subsequent to sustaining at least three convictions for a crime of

violence, which were committed on occasions different from one


                                      - 2 -
another, in violation of Title 18, United States Code, Section

924(e),”     and     he    does    not     challenge       his     conviction    or    the

voluntariness of his plea, we find Huffstetler’s challenge to the

district     court     sentencing         him    as   an    Armed    Career     Criminal

meritless.

            Finding no meritorious issues upon our review of the

record, we affirm Huffstetler’s conviction and sentence.                              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may     move     in    this    court    for     leave    to   withdraw     from

representation.           Counsel’s motion must state that a copy thereof

was served on the client.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before        the    court    and     argument      would    not   aid    the

decisional process.

                                                                                AFFIRMED




                                           - 3 -